Name: Council Decision (EU) 2017/938 of 23 September 2013 on the signing, on behalf of the European Union, of the Minamata Convention on Mercury
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  international affairs;  environmental policy;  deterioration of the environment;  health
 Date Published: 2017-06-02

 2.6.2017 EN Official Journal of the European Union L 142/2 COUNCIL DECISION (EU) 2017/938 of 23 September 2013 on the signing, on behalf of the European Union, of the Minamata Convention on Mercury THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Mercury and its compounds are highly toxic for human health and the health of animals and plants. Within the Union, mercury and its compounds are subject to regulation designed to protect human health and the environment. (2) In 2009, the Governing Council of the United Nations Environmental Programme (UNEP) requested the Executive Director of UNEP to convene an intergovernmental negotiating committee with the mandate to prepare a global legally binding instrument on mercury, with the goal of completing its work prior to the 27th regular session of the Governing Council in 2013. (3) In December 2010, the Council authorised the Commission to participate, on behalf of the Union, as regards matters falling within the Union's competence and in respect of which the Union has adopted rules, in the negotiations on a globally legally binding instrument on mercury, in accordance with the negotiating directives set out in the Addendum to that authorisation. (4) The negotiation process was successfully completed, at the fifth session of the intergovernmental negotiating committee that took place in Geneva from 13 to 18 January 2013. (5) The Union was a key player in the negotiations and took an active part in the outcome which is within the limits of the negotiating directives addressed to the Commission. (6) The Council, in its 3233rd session on 21 March 2013, welcomed the outcome of the negotiation process. (7) The global legally binding instrument on mercury will be opened for signature at a Diplomatic Conference taking place in Kumamoto (Japan) from 7 to 11 October 2013, as the Minamata Convention on Mercury. (8) Therefore, the Minamata Convention on Mercury should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union of the Minamata Convention on Mercury is hereby authorised, subject to the conclusion of the said Convention (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Convention on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 September 2013. For the Council The President V. JUKNA (1) The text of the Convention will be published together with the Decision on its conclusion.